Spencer, C. J.
— This is an appeal from a judgment of the Marion Superior Court sustaining appellee’s claim against Marion County for services rendered in examining a series of abstracts of title to real estate which was offered as security for certain loans from the common and congressional school funds.
Appellant’s assignment of errors contains nine alleged grounds for a reversal of the judgment herein and at least three of said grounds are relied on in appellant’s brief. Under the heading of “Points and Authorities”, said brief contains a series of abstract statements of law, supported by authorities, which have reference to’ certain limitations on the powers of boards of county commissioners and to the proper method of providing their acts. No attempt is made, however, to apply these propositions to any particular as*665signment of error and in this respect appellant’s brief wholly fails to comply with clause 5, Rule 22, of the rules of this court. Weidenhammer v. State (1914), 181 Ind. 349, 103 N. E. 413, 104 N. E. 577, and cases cited. No question, therefore, is properly presented for our consideration and the judgment of the trial court must he and is, affirmed.
Note. — Reported In 110 N. E. 58. See, also, 3 O. J. 1409; 2 Cyc. 1014.